            Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
PAUL PARSHALL,                                    :
                                                  :   Case No. _____________
                      Plaintiff,                  :
                                                  :
       v.                                         :   COMPLAINT FOR VIOLATIONS OF
                                                  :   THE FEDERAL SECURITIES LAWS
NEW YORK COMMUNITY BANCORP,                       :
INC., THOMAS R. CANGEMI, HANIF                    :
DAHYA, JAMES J. O’DONOVAN,                        :   JURY TRIAL DEMANDED
DOMINICK CIAMPA, LESLIE D. DUNN,                  :
LAWRENCE ROSANO, JR., RONALD A.                   :
ROSENFELD, LAWRENCE J. SAVARESE,                  :
JOHN M. TSIMBINOS, and ROBERT                     :
WANN,                                             :
                                                  :
                      Defendants.                 :
                                                  :

       Plaintiff Paul Parshall (“Plaintiff”), upon information and belief, including an examination

and inquiry conducted by and through his counsel, except as to those allegations pertaining to

Plaintiff, which are alleged upon personal belief, alleges the following for his Complaint:

                                    NATURE OF THE ACTION

       1.      Plaintiff brings this action against New York Community Bancorp, Inc. (“NYCB” or

the “Company”) and the members of NYCB’s Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. By the action, Plaintiff seeks to enjoin the vote on a

proposed transaction pursuant to which Flagstar Bancorp, Inc. (“Flagstar”) will be acquired by the

Company through NYCB’s subsidiary, 615 Corp. (“Merger Sub”) (the “Proposed Transaction”). 1


1 Non-party Flagstar is a Michigan corporation with its principal executive offices located at 5151
Corporate Drive, Troy, Michigan 48098. Non-party Merger Sub is a Delaware corporation and a
direct, wholly owned subsidiary of NYCB.
              Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 2 of 13



         2.      On April 26, 2021, Flagstar and NYCB jointly announced their entry into an

Agreement and Plan of Merger dated April 24, 2021 (the “Merger Agreement”) to sell Flagstar to

NYCB. The Merger Agreement provides that Flagstar stockholder will receive 4.0151 shares of

NYCB common stock for each share of Flagstar common stock they own (the “Merger

Consideration”). Following completion of the merger, the NYCB shares held by NYCB shareholders

immediately prior to the transaction are expected to collectively represent approximately 68% of the

combined company and the NYCB shares issued to Flagstar shareholders in the merger are expected

to represent approximately 32% of the combined company. 2

         3.      On June 25, 2021, NYCB filed a Form 424B3 (the “Prospectus”) with the SEC. The

Prospectus, which recommends that NYCB stockholders vote in favor of the Proposed Transaction,

omits or misrepresents material information necessary and essential to that decision. Defendants

authorized the issuance of the false and misleading Prospectus in violation of Sections 14(a) and 20(a)

of the Exchange Act.

         4.      It is imperative that the material information omitted from the Proxy Statement is

disclosed to the Company’s stockholders prior to the forthcoming stockholder vote so that they can

properly exercise their corporate suffrage rights.

         5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin Defendants

from taking any steps to consummate the Proposed Transaction unless and until the material

information discussed below is disclosed to the Company’s stockholders or, in the event the Proposed

Transaction is consummated.

                                    JURISDICTION AND VENUE

         6.      This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to Section


2   The approximate value of the Proposed Transaction is $2.6 billion.


                                                   -2-
             Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 3 of 13



27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).

       7.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an individual

with sufficient minimum contacts with this District so as to make the exercise of jurisdiction by this

Court permissible under traditional notions of fair play and substantial justice.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants are

found or are inhabitants or transact business in this District. Moreover, NYCB’s common stock trades

on the New York Stock Exchange, which is headquartered in this District, rendering venue in this

District appropriate.

                                           THE PARTIES

       9.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

NYCB.

       10.     Defendant NYCB is a Delaware corporation with its principal executive offices

located at 615 Merrick Avenue, Westbury, New York 11590. NYCB is the parent of New York

Community Bank (“NYCB Bank” or the “Bank”). NYCB’s common stock trades on the New York

Stock Exchange under the ticker symbol “NYCB.”

       11.     Defendant Thomas R. Cangemi (“Cangemi”) has been Chairman of the Board since

March 26, 2021, and President, Chief Executive Officer (“CEO”), and a director of the Company and

the Bank since December 31, 2020.

       12.     Defendant Hanif Dahya (“Dahya”) is Presiding Director and has been a director of the

Company since 2007.

       13.     Defendant James J. O’Donovan (“O’Donovan”) has been a director of the Company

since 2003. Defendant O’Donovan served as Chief Lending Officer of the Bank from January 1987,

and of the Company from July 1993, until his retirement on January 31, 2005. From November 1,




                                                 -3-
              Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 4 of 13



2003 through January 31, 2005, defendant O’Donovan also served as Senior Executive Vice President

of the Company and the Bank, having previously held the corporate titles of Executive Vice President

from 2001 and Senior Vice President from 1987.

        14.     Defendant Dominick Ciampa (“Ciampa”) has been a director of the Company and the

Bank since 1995. Defendant Ciampa also previously served as non-executive Chairman of the Board

from January 3, 2011 to January 5, 2021.

        15.     Defendant Leslie D. Dunn (“Dunn”) has been a director of the Company and the Bank

since 2015.

        16.     Defendant Lawrence Rosano, Jr. (“Rosano”) has been a director of the Company and

the Bank since July 22, 2014.

        17.     Defendant Ronald A. Rosenfeld (“Rosenfeld”) has been a director of the Company

and the Bank since January 1, 2012.

        18.     Defendant Lawrence J. Savarese (“Savarese”) has been a director of the Company and

the Bank since March 2013.

        19.     Defendant John M. Tsimbinos (“Tsimbinos”) has been a director of the Company since

1999.

        20.     Defendant Robert Wann (“Wann”) has been Senior Executive Vice President and

Chief Operating Officer (“COO”) of the Company since 2003, and a director of the Company since

2007. Defendant Wann also previously served as the Company’s Chief Financial Officer (“CFO”).

        21.     Defendants identified in paragraphs 11-20 are referred to herein as the “Board” or the

“Individual Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

The Proposed Transaction

        22.     On April 26, 2021, NYCB and Flagstar jointly announced in relevant part:




                                                 -4-
    Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 5 of 13



WESTBURY, N.Y. and TROY, Mich., April 26, 2021 -- New York Community
Bancorp, Inc. (NYSE: NYCB) (“New York Community”) and Flagstar Bancorp, Inc.
(NYSE: FBC) (“Flagstar”), jointly announced today that they have entered into a
definitive merger agreement under which the two companies will combine in an all
stock merger.

Under the terms of the agreement, which was unanimously approved by the Boards of
Directors of both companies, Flagstar shareholders will receive 4.0151 shares of New
York Community common stock for each Flagstar share they own. Following
completion of the transaction, the New York Community shares held by New York
Community shareholders immediately prior to the transaction are expected to
collectively represent approximately 68% of the combined company and the New
York Community shares issued to Flagstar shareholders in the merger are expected to
represent approximately 32% of the combined company. The implied total transaction
value based on closing prices as of April 23, 2021 is approximately $2.6 billion.

The new company will have over $87 billion in assets and operate nearly 400
traditional branches in nine states and 87 loan production offices across a 28 state
footprint. It will have its headquarters on Long Island, N.Y. with regional
headquarters in Troy, MI, including Flagstar’s mortgage operations. The combined
company will maintain the Flagstar Bank brand in the Midwest. Flagstar’s mortgage
division will also maintain the Flagstar brand. Other states will retain their current
branding.

Thomas R. Cangemi will be President and Chief Executive Officer of the combined
company and Alessandro (Sandro) P. DiNello, Flagstar’s current President and Chief
Executive Officer, will become Non-Executive Chairman with John Pinto serving as
Senior Executive Vice President and Chief Financial Officer of the combined
company. Lee M. Smith will continue to lead the mortgage division as Senior
Executive Vice President and President of Mortgage and Reginald Davis will head up
consumer and commercial banking and serve as Senior Executive Vice President and
President of Banking. The remaining key roles will combine the best talent from both
companies. The Board of Directors will be comprised of 12 directors – eight from
New York Community and four from Flagstar.

Commenting on the transaction, Thomas R. Cangemi stated, “When I was appointed
President and CEO of New York Community earlier this year, one of my top priorities
was to seek out a like-minded partner that would provide NYCB with a diversified
revenue stream, an improved funding mix, and leverage our scale and technology, as
we transition away from a traditional thrift model. In Flagstar, we have found such a
like-minded partner. The combination of our two companies will allow each of us to
continue our transformation to a full-service commercial bank by broadening our
product offerings while expanding our geographic reach with no branch overlap. Over
the past several months, I have gotten to know the Board and management team of
Flagstar and found that we share the same values and commitment to our employees,
customers, and the communities which we serve. Importantly, we both hold
shareholder value as paramount. Sandro and his team have done a terrific job at
Flagstar and I look forward to working closely with them as we build a bank for the


                                        -5-
    Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 6 of 13



future. The merger of our two organizations will provide us with a larger platform, a
more robust product offering, a strong employee talent pool, and significant balance
sheet size to accelerate our transformation into a high performing commercial bank.”

“For Flagstar, this is a unique opportunity,” said Alessandro DiNello, President and
Chief Executive Officer of Flagstar Bancorp. “With our existing Flagstar platform,
we had every expectation of continuing to build on our success as a leader in creating
value in the mid-size bank space. Now, in partnership with NYCB, we are positioned
to further accelerate everything we’ve been doing during my tenure as Flagstar’s CEO
to build a best-in-class commercial bank, supported by one of the best mortgage and
servicing businesses in the country.

“Tom is a young, dynamic CEO who shares my vision. Together his team and the
Flagstar team will grow our combined businesses smartly and safely. I’m immensely
proud of what we have achieved at Flagstar and can’t wait to see all we will accomplish
as we supercharge our respective businesses through this transaction.”

The transaction is expected to close by the end of 2021, subject to the satisfaction of
customary closing conditions, including the receipt of the requisite regulatory
approvals and the requisite approval by the shareholders of each company.

Key Benefits of the Proposed Transaction

Financially Attractive Metrics:

   •   The transaction is expected to be 16% accretive to NYCB’s earnings per share
       in 2022 (assuming fully phased-in cost savings)
   •   Also expected to be 3.5% accretive to NYCB’s tangible book value per share
   •   Exceptional pro-forma profitability with ROAA of 1.2% and ROATCE of 16%
   •   Strong pro-forma capital ratios and reserve coverage
   •   Enhanced capital generation after dividend of $500 million, annually
   •   NYCB dividend maintained

Strategically Compelling:

   •   Accelerates our transition towards building a dynamic commercial banking
       organization
   •   Creates a top-tier regional bank with significant scale and geographic and
       business line diversification
   •   Drives strong financial results and enhances capital generation
   •   Improves funding profile and interest rate risk positioning
   •   Market-leading rent-regulated multi-family lender, mortgage originator and
       servicer
   •   Maintains each Bank’s unique low credit risk model
   •   Combines two strong management teams and boards

Transaction will Benefit Communities, Customers, and Employees:



                                         -6-
             Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 7 of 13




             •   Both companies’ long standing commitment to their communities will be
                 enhanced
             •   Expands product offerings to our joint customer base
             •   Shared values and company missions

       Piper Sandler & Co. and Goldman Sachs & Co. LLC served as financial advisors to
       New York Community in connection with the transaction. Sullivan & Cromwell LLP
       served as legal advisor.

       Morgan Stanley & Co. LLC and Jefferies LLC acted as financial advisors to Flagstar.
       Skadden, Arps, Slate, Meagher & Flom LLP served as legal advisor.

The Prospectus Contains Material Misstatements and Omissions

       23.       The defendants filed a materially incomplete and misleading Prospectus with the SEC

and disseminated it to NYCB’s stockholders. The Prospectus misrepresents or omits material

information that is necessary for the Company’s stockholders to make an informed decision whether

to vote their shares in favor of the Proposed Transaction.

       24.       Specifically, as set forth below, the Prospectus fails to provide Company stockholders

with material information or provides them with materially misleading information concerning,

among other things, the pro forma company’s financial projections and the financial valuation

analyses underlying the fairness opinions provided by the Company’s financial advisors Piper Sandler

& Co. (“Piper Sandler”) and Goldman Sachs & Co. LLC (“Goldman”).

Material Omissions Concerning the Pro Forma Company’s Financial Projections and Piper
Sandler’s and Goldman’s Financial Analyses

The Prospectus fails to disclose material information concerning the financial projections for the pro

forma combined company, including the (a) the estimates of EPS of NYCB on a pro forma basis for

2023, 2024 and 2025; and (b) the estimated dividends to be paid per share of NYCB common stock

on a pro forma basis.

       25.       The Prospectus also fails to disclose material information concerning Piper Sandler’s

and Goldman’s financial analyses.



                                                  -7-
               Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 8 of 13



       26.       The Prospectus describes Piper Sandler’s and Goldman’s fairness opinions and the

various valuation analyses underlying their opinions. That description, however, fails to include key

inputs and assumptions underlying these analyses.        Without this information, NYCB’s public

stockholders are precluded from understanding these analyses. As a result, stockholders cannot

determine what weight, if any, to place on Piper Sandler’s and Goldman’s fairness opinions in

deciding how to vote with respect to the Proposed Transaction.

       27.       With respect to Piper Sandler’s Comparable Company Analyses for NYCB and

Flagstar and Analysis of Precedent Transactions, the Prospectus fails to disclose the individual

financial metrics for each of the companies and transactions analyzed, respectively.

       28.       With respect to Piper Sandler’s Net Present Value Analysis of NYCB and Flagstar, the

Prospectus fails to disclose: (a) the EPS and dividends per share estimates used in the analysis; (b)

the terminal metric used to derive the terminal values for NYCB and Flagstar and quantification

thereof; (c) the terminal value of NYCB and Flagstar; and (d) the inputs and assumptions underlying

the discount rates ranging from 8.0% to 13.0% in the case of NYCB and 9.0% to 14.0% in the case

of Flagstar.

       29.       With respect to Piper Sandler’s Pro Forma Transaction Analysis, the Prospectus fails

to disclose: (a) the assumptions relating to transaction expenses, purchase accounting adjustments and

cost savings, adjustments for CECL accounting standards and granting of restrict stock awards by

Flagstar; and (b) the (i) accretion to NYCB’s estimated EPS (excluding one-time transaction costs

and expenses), and (ii) accretion to NYCB’s estimated tangible book value per share.

       30.       With respect to Goldman’s Illustrative Present Value of Future Stock Price Analysis

for Flagstar on a Stand-Alone Basis, Illustrative Present Value of Future Stock Price Analysis for

NYCB on a Stand-Alone Basis, and Illustrative Present Value of Future Stock Price Analysis for

NYCB on a Pro Forma Basis, the Prospectus fails to disclose: (a) the estimates of EPS of NYCB on




                                                 -8-
             Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 9 of 13



a pro forma basis for 2023, 2024 and 2025; (b) the estimated dividends to be paid per share of NYCB

common stock on a pro forma basis; and (c) the inputs and assumptions underlying the discount rate

of 8.5% for Flagstar, 7.0% for NYCB, and 7.50% for NYCB on a pro forma basis.

       31.     With respect to Goldman’s Regression Analysis for Flagstar on a Stand-Alone Basis,

Regression Analysis for NYCB on a Stand-Alone Basis, and Regression Analysis for NYCB on a Pro

Forma Basis the Prospectus fails to disclose: (a) Flagstar’s, NYCB’s, and the pro forma company’s

respective 2022 estimated return on average tangible common equity; and (b) Flagstar’s, NYCB’s

and the pro forma company’s respective TBV per share as of March 31, 2021.

       32.     With respect to Goldman’s Illustrative Discounted Dividend Analyses for Flagstar on

a Stand-Alone Basis, Illustrative Discounted Dividend Analyses for NYCB on a Stand-Alone Basis,

and Illustrative Discounted Dividend Analyses for NYCB on a Pro Forma Basis the Prospectus fails

to disclose: (a) Flagstar’s, NYCB’s, and the pro forma company’s respective terminal year 2026 net

income; (b) the terminal values of Flagstar, NYCB and the pro forma company; and (c) the inputs

and assumptions underlying the discount rates ranging from 6.5% to 10.5% for Flagstar, 6.0% to 8.0%

for NYCB and 6.50% to 8.50% for NYCB pro forma.

       33.     The omission of this information renders the statements in the “Certain Unaudited

Prospective Financial Information” and “Opinion of NYCB’s Financial Advisors” sections of the

Prospectus false and/or materially misleading in contravention of the Exchange Act.

       34.     The Individual Defendants were aware of their duty to disclose the above-referenced

omitted information and acted negligently (if not deliberately) in failing to include this information

in the Prospectus. Absent disclosure of the foregoing material information prior to the stockholder

vote on the Proposed Transaction, Plaintiff and the other stockholders of NYCB will be unable to

make a sufficiently informed voting decision in connection with the Proposed Transaction and are

thus threatened with irreparable harm warranting the injunctive relief sought herein.




                                                -9-
             Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 10 of 13



                                       CLAIMS FOR RELIEF

                                                COUNT I

               Claims Against All Defendants for Violations of Section 14(a) of the
                    Exchange Act and Rule 14a-9 Promulgated Thereunder

       35.     Plaintiff repeats all previous allegations as if set forth in full.

       36.     During the relevant period, defendants disseminated the false and misleading

Prospectus specified above, which failed to disclose material facts necessary to make the statements,

in light of the circumstances under which they were made, not misleading in violation of Section

14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       37.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Prospectus. The Prospectus was

prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or omitted material

facts, including material information about the pro forma company’s financial projections and the

financial analyses performed by the Company’s financial advisors. The defendants were at least

negligent in filing the Prospectus with these materially false and misleading statements.

       38.     The omissions and false and misleading statements in the Prospectus are material in

that a reasonable stockholder would consider them important in deciding how to vote on the Proposed

Transaction.

       39.     By reason of the foregoing, the defendants have violated Section 14(a) of the Exchange

Act and SEC Rule 14a-9(a) promulgated thereunder.

       40.     Because of the false and misleading statements in the Prospectus, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief

is appropriate to ensure defendants’ misconduct is corrected.




                                                  - 10 -
             Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 11 of 13



                                               COUNT II

                   Claims Against the Individual Defendants for Violations of
                              Section 20(a) of the Exchange Act

       41.     Plaintiff repeats all previous allegations as if set forth in full.

       42.     The Individual Defendants acted as controlling persons of NYCB within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or

directors of NYCB, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Prospectus filed with the SEC, they had

the power to influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements which

Plaintiff contends are false and misleading.

       43.     Each of the Individual Defendants was provided with or had unlimited access to copies

of the Prospectus and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

       44.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations as

alleged herein, and exercised the same.           The Prospectus at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Prospectus.

       45.     In addition, as the Prospectus sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Prospectus purports to describe the various issues and information that they

reviewed and considered—descriptions the Company directors had input into.



                                                  - 11 -
             Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 12 of 13



       46.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

the Exchange Act.

       47.     As set forth above, the Individual Defendants had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-9,

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a

direct and proximate result of defendants’ conduct, NYCB’s stockholders will be irreparably harmed.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including

injunctive relief, in his favor on behalf of NYCB, and against defendants, as follows:

               A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and any

vote on the Proposed Transaction, unless and until defendants disclose and disseminate the material

information identified above to NYCB stockholders;

               B.      In the event defendants consummate the Proposed Transaction, rescinding it

and setting it aside or awarding rescissory damages to Plaintiff;

               C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as SEC Rule 14a-9 promulgated thereunder;

               D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

               E.      Granting such other and further relief as this Court may deem just and proper.




                                                - 12 -
         Case 1:21-cv-06342-UA Document 1 Filed 07/26/21 Page 13 of 13



                                          JURY DEMAND

     Plaintiff demands a trial by jury.

Dated: July 26, 2021                                  WEISSLAW LLP


                                              By
                                                      Richard A. Acocelli
                                                      1500 Broadway, 16th Floor
OF COUNSEL:                                           New York, New York 10036
                                                      Tel: (212) 682-3025
LONG LAW, LLC                                         Fax: (212) 682-3010
Brian D. Long                                         Email: racocelli@weisslawllp.com
3828 Kennett Pike, Suite 208
Wilmington, DE 19807                                  Attorneys for Plaintiff
Tel: (302) 729-9100
Email: bdlong@longlawde.com




                                             - 13 -
